Name: Commission Regulation (EEC) No 2731/92 of 21 September 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 9. 92 Official Journal of the European Communities No L 277/7 COMMISSION REGULATION (EEC) No 2731/92 of 21 September 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 16 026,5 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p, 1 . O OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28. 3. 1991 , p. 108. No L 277/8 Official Journal of the European Communities 22. 9 . 92 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): 1239/91 (Lot A); 1240/91 (Lot B); 1241 /91 (Lot C); 1242/91 (Lot D) 2. Programme : 1991 3. Recipient (2) : Bolivia 4. Representative of the recipient : Ofinaal , Calle Carrasco 1323, Esq . Busch (Miraflores), La Paz, Jefe Ã rea Operaciones : Ing. Juan Benavides ; tel. (02) 364051 . 5. Place or country of destination (*) : Bolivia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29. 4. 1991 , p. 1 (under Il.B.I .a) 8 . Total quantity : 10 930 tonnes (15 000 tonnes of cereals) 9. Number of lots : four (Lot A : 3 650 tonnes ; Lot B : 3 000 tonnes ; Lot C : 1 000 tonnes ; Lot D : 3 280 tonnes) 10. Packaging and marking Ã ) : see OJ No C 114, 29 . 4. 1991 , p . 1 , (under II.B.2.b and II.B.3) Markings in Spanish Lots A, B and C : Supplementary markings : 'DistribuciÃ ³n gratuita' 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Arica (s) 1 6. Address of the warehouse and, if appropriate, port of landing : Oficinas responsables Ofinaal : Lots A and D : ProlongaciÃ ³n Cordero 223, San Jorge, La Paz. Lot B : Carretera Salida Oruro/La Paz 455, Zona Norte, Oruro. Lot C : AlmacÃ ©n Trojes Cochabamba, Camino a Tiquipaya s/n, km 5 a la carretera la Taquina, Cocha ­ bamba. 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10  8. 11 . 1992 18 . Deadline for the supply : 15. 1 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 6. 10. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20 . 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9 .  22. 11 . 1992 (c) deadline for the supply : 29 . 1 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 3. 1 1 . 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 11  6. 12 . 1992 (c) deadline for the supply : 1 2. 2. 1 993 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax : (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30 . 9 . 1992, fixed by Commission Regulation (EEC) No 2532/92 (OJ No L 254, 1 . 9. 1992, p. 27) 22. 9 . 92 Official Journal of the European Communities No L 277/9 LOT E 1 . Operation No ('): 904/91 2. Programme : 1991 3. Recipient (2) : Ecuador 4. Representative of the recipient : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B- 1 060 Brux ­ elles. tel . : 537-9130 : telex : 63292 B Ecuador : Senaps, Av. America 1805 y la Gasea, Ã Ã ¡. 1701 Quito (telex : 2427) 5. Place or country of destination (*) : Ecuador 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.l.e) 8 . Total quantity : 375 tonnes (646,5 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking f) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.f or II.B.2.g and II.B.3) Sacks : 25 kg Marking in Spanish 11 . Method of mobilization of product : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Guayaquil 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 26. 10.  8. 11 . 1992 18 . Deadline for the supply : 6. 12. 1992 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders : 12 noon on 6. 10 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 20. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 11 . 1992 (c) deadline for the supply : 20. 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission o £ tenders : 12 noon on 3. 11 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 11  6. 12. 1992 (c) deadline for the supply : 3 . 1 . 1993 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Bruxelles (telex : 22037 / 25670 AGREC B ; telefax : (322) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (6) : Refund applicable on 28 . 9. 1992, fixed by Commission Regulation (EEC) No 2532/92 (OJ No L 254, 1 . 9 . 1992, p. 27) No L 277/10 Official Journal of the European Communities 22. 9. 92 LOTS F and G 1 . Operation No (') : see Annex II 2. Programme : 1991 3. Recipient (2) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), Dept. Approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . 730 42 33 ; telex 41 21 33 LRCS CH ; fax 733 03 95) 4. Representative of the recipient : see Annex II 5. Place or country of destination (*) : see Annex II 6. Product to be mobilized : oat flakes 7. Characteristics and quality of the goods (3) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under ILB.Le) 8 . Total quantity : 220 tonnes (380 tonnes of cereals) 9 . Number of lots : two see Annex II 10. Packaging and marking (4)Q : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.f or II.B.2.g and II.B.3) : Sacks : 25 kg Markings in Spanish (Lot F), French (Lot G) Supplementary markings : see Annex II 11 . Method of mobilization : the Community market. 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot F : Arica (8) 16. Address of the warehouse and, if appropriate, port of landing : Lot F : Almacenes Cruz Roja Boli ­ viana, Calle Cuba No 1 1 55 La Paz ; Lot G : EntrepÃ ´t Croix-Rouge, Nyamirambo 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 26. 10  8 . 11 . 1992 18 . Deadline for the supply : 15. 1 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 6. 10. 1992, at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 20 . 10 . 1992, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 11 . 1992 (c) deadline for the supply : 29. 1 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 3 . 11 . 1992 not later than 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 11  6. 12. 1992 (c) deadline for the supply : 1 2. 2. 1 993 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi , B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; telefax : (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 28. 9 . 1992 fixed by Commission Regulation (EEC) No 2532/92 (OJ NO L 254, 1 . 9. 1992, p. 27) 22. 9. 92 Official Journal of the European Communities No L 277/11 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29. 4. 1991 , p. 33. (Lots A, B, C, D, E and F : Venezuela) (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radiation certificate should contain the following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . (4) Lots F and G : shipment to take place in 20-foot containers, the free holding period for container must be at least 15 days. (*) The successful tenderer is to contact the recipients as soon as possible to establish which consignment documents are required. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regu ­ lation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (") Costs to be included in the tender : 'Planilla de gastos'. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Representante del beneficiario Modtagerens reprÃ ¦sentant Vertreter des BegÃ ¼nstigten Ã Ã ºÃÃ Ã Ã Ã ÃÃ ¿Ã  Ã Ã ¿Ã Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã Representative of the recipient ReprÃ ©sentant du bÃ ©nÃ ©ficiaire Rappresentante del beneficiario Vertegenwoordiger van de begunstigde Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking AcÃ §Ã £o n? DesignaÃ §Ã £odo lote Quantidade total (em toneladas) Representante do beneficiÃ ¡rio PaÃ ­s destinatÃ ¡rio InscriÃ §Ã µes complementares na embalagem 1211 /91 F 120 Cruz Roja Boliviana, Avenida SimÃ ³n Bolivar n ° 1515, Casilla n ° 741 , La Paz (tel. 34 09 48 / 32 65 68 ; tÃ ©lex 3318 Bolcruz ; fax 37 68 75) Bolivia IFRC  La Paz 1203/91 G 100 Croix-Rouge Rwandaise, B.P. 425 Kigali  (tÃ ©l. 73 302, 74 402 ; tÃ ©lex 22663 err rw ; fax 76 093) Rwanda IFRC Nyamirambo/Rwanda